PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/506,275
Filing Date: 24 Feb 2017
Appellant(s): FELDHUES et al.



__________________
Nicanor A. Kohncke
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/22/2020, which is a response to the Non-Final Rejection of 2/27/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

A.  Rejection of claim(s) 1, 2, 4, 5, 13-15, 17, 18 and 21 under 35 U.S.C. 102(a)(2) as being anticipated by Du et al. (2015/0025184).

The Appellant has made the argument that Du et al. only teach silica in the Examples instead of carbon black.  In the broader disclosure Du et al. exemplifies only two fillers, carbon black and/or silica [0006, 0018].  Therefore, the use of carbon black is a clear alternative to silica in the disclosure of Du et al.  “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)).” MPEP 2131.02.  Since there are only two main fillers taught in Du et al., the skilled artisan would immediately envisage the combination of carbon black in the examples of Du et al.  


B.  Rejection of claims 1, 2, 4, 5, 9, 10, 13-15, 17, 18 and 21 under 35 U.S.C. 103 as being unpatentable over Costantini et al. (2010/0144946) in view of Rivin et al. (3,867,326).

	The Appellant has made the argument that Example 5 of Costantini includes guanidine, but does not include carbon black.  This is not persuasive because published patent applications are relevant prior art for all that they contain and not just the preferred embodiments.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123.  In the broader disclosure, Constantini et al. teach from 10 to 150 phr carbon black [0046].  
	Starting from Example 5 of Constantini et al., the Appellant alleges that the skilled artisan would have to add PEI, exclude guanidine, and add carbon black.  Riven et al. was used in the rejection for the addition of PEI.  Example 5 of Constantini et al. already excludes guanidine [Table 3].  Constantini et al. teach using from 10 to 150 phr carbon black in their composition [0046].  Therefore, the claimed composition is obvious.  
	The Appellant has stated that Rivin fails to teach the exclusion of guanidine derivatives, and the use of carbon black.  This is not persuasive because those features are already taught in Constantini et al.  Example 5 of Constantini et al. includes 0 phr guanidine derivatives [Table 3], and Constantini et al. teach from 10 to 150 phr carbon black [0046].   

C.  Rejection of claims 8, 19, and 20 under 35 U.S.C as being unpatentable over Costantini et al. (2010/0144946) and Riven et al. (3,867,326) as applied to claims 1, 17 and 18 above further in view of Herzog et al. (2010/0292406).

	The Appellant has provided no new arguments in this section of the Appeal Brief.  For the reasons outlined above the claims are unpatentable, and we request that the  rejections be maintained.  

D.  Rejection of claims 1, 2, 4, 5, 13-15, and 21 under 35 U.S.C. 103 as being unpatentable over Mruk et al. (7,669,626).

	The Appellant has made the argument that the amount of PEI in the examples of Mruk et al. is well above that which is claimed.  This is not persuasive because patents are relevant prior art for all that they contain and not just the preferred embodiments.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123.  The disclosure of Mruk et al. is not limited to the examples.  
	The Appellant has alleged that the use of a high amount of PEI leads to the reduction of torque, the modulus 100% and 200% and the Shore A, and has cited the examples of Mruk et al.  This is not persuasive for the following reasons:
	1)  The Appellant has cited a comparative example in Mruk et al.  The inventive examples of Mruk et al. show an improvement in physical properties (Tables 2 and 3; column 10, lines 9-34). 
	2)  The amount of polyethyleneimine in the examples of Mruk et al. (2 phr) is not “a high amount” according to the instant specification.  The Appellant’s specification teaches that the rubber composition comprises preferably from 0.1 to 10 phr polyethyleneimine (page 6, line 1).  Since 2 phr is on the lower end of the Appellant’s preferred range, it cannot be considered “a high amount”.  The use of 2 phr in Example 5 of Mruk et al. does not lead to a negative impact on physical properties, but instead leads to improved physical properties (column 10, lines 9-14).  It is noted again that Mruk et al. is not limited to the amounts used in the examples.

	1)  The claims are not commensurate in scope with the data provided.  The Appellant has only a single inventive example with 45 phr carbon black and 0.6 phr polyethyleneimine.  The single data points are not sufficient support for the claimed ranges.
	2)  The Appellant does not have a comparative example where the polyethyleneimine is outside of the claimed range.
	3)  The Appellant has not demonstrated unexpected result over Mruk et al.  Comparative Example 3 of Mruk et al., with 2 phr of polyethyleneimine, has a tensile strength of 33.3 MPa [Table 3].  Therefore, the Appellant’s example 1 tensile strength of 31.6 is expected [Table 2].  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN E USELDING/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        
Conferees:
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763      

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR